Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 3, 5, 6, 9, and 13 have been canceled, claim 21 has been added, however claims 11, 12, 16, 19, and 20 are withdrawn, and Claims 1, 2, 4, 7, 8, 10, 14, 15, 17, 18, and 21 are currently pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “without feedback”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
Applicant may obviate this rejection by canceling the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 10, 14, 15, 17, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Miki (USPN 4,918,918) in view of Stretch (USPAP 2008/0092967). 
In reference to independent claim 1, Miki discloses a hydraulic piston unit (fig 1, M) comprising: 
a rotational group for driving (M is disclosed as a motor, the rotational group being the block 2, pistons 1, swash plate 4 and shaft 10) or being driven by a driving shaft (10, fig 1, col 4 lines 26-28 disclose “This hydraulic transmission has a pump P that is driven externally through a drive shaft 10”),  
the rotational group comprising a cylinder block (2, fig 1)
with cylinder bores (80) and 
pistons (1)
mounted to be reciprocally moveable in the cylinder bores (80) for conveying hydraulic fluid from a kidney-shaped inlet port (6, fig 2) to a kidney-shaped outlet port (5, fig 2) of a valve segment (3, fig 2, col 4, lines 32-33 disclose “a high-pressure port 5 and a low-pressure port 6 which are disposed in a valve plate 3”), 
a displacement element (4) being tiltable with respect to a rotational axis of the driving shaft (10) between a first end position and a second end position (end positions are neutral and maximum displacement) for adjusting a displacement volume of the rotational group between a minimum or a maximum displacement (col 6, lines 15-17 specifically discloses 
“The action of the motor M of the above construction for switching the position of the swash plate 4 from the position of maximum inclination to the neutral position will be described with reference to FIG. 3” 
FIG 3 a-c, shows the full span between the maximum inclination which provides the greatest displacement volume and neutral which provides no displacement volume), 
wherein, on the valve segment (3) between the inlet port (5) and the outlet port (6) at respective dead end positions of the reciprocally moveable working pistons (fig 1, and fig 2 shows the ports P2 and P1 at the dead end positions of the working pistons 1), 
a first control port (P2) and a second control port (P1) are located in fluid connection with the cylinder bores (fig 1 shows the ports in contact with the bores 80) for controlling the position of the displacement element (4) (col. 6, lines 29-35 specifically discloses 
“On the other hand, the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
control ports P2 and P1, thru the control valve 100, control the displacement element (the swash plate) 4, fig 4), and 
wherein the hydraulic piston unit (M) further comprises a control valve (100) with a shiftable control valve spool (S2, col. 4, lines 59-col. 5, lines 18 discloses that the motor has a “feedback valve” 100 of which spool S2 is a part), 
the shiftable control valve spool (S2) being shiftable by means of an actuator (40) between an initial position and a shifted position, the control valve being
fluidly connected via a high-pressure port (50) to the high-pressure side of the hydraulic piston unit (50 is connected to the high side pressure thru 19, fig 1) being capable to conduct hydraulic fluid from the high-pressure side (high pressure thru 19) to one of the first and the second control port (P1 and P2 respectively;
col. 5, lines 46-53 goes onto disclose “The high-pressure passage 50 is not only connected to the high-pressure-side outlet port 11 or 12 of the pump P through a passage 19 on the output side of a shuttle valve 18 that is interposed between the communication passages 13 and 14 but also connected to the high-pressure port 5 or the low-pressure port 6 of the valve plate 3 through the passage 19 and the communication passage 13 or 14.”
the high pressure of either 13 or 14 moves thru 18 and into 19),  wherein, in the initial position, the control valve (100) is configured to conduct the hydraulic fluid under high pressure to the first control port (P2) in order to adjust the displacement element (col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2) and, in the shifted position, the control valve (100) is configured to conduct the hydraulic fluid from the high-pressure port (50) to the second control port (P1) in order to adjust the position of the displacement element (4) (col. 6, 36-48 specifically discloses
“When the charge pressure is introduced into the operation pressure chamber 72 due to the switchover of the solenoid-controlled valve 40, as shown in FIG. 3(b), the second spool S2 moves in the valve chamber 7 against the force of the coil spring 9, whereby the first control port P1 in communication with the high-pressure passage 50 through the oil chamber 22 while the second control port P2 is opened to the tank T through the tank passage 53 leading to the open chamber 23. Consequently, the high-pressure fluid acts on the piston located at the first control port P1 (at the dead point D1) so that the pressing force of the piston causes the swash plate 4 to incline to its neutral position”
when the actuator 40 is triggered the S2 moves to the left as pressure is routed to 72 and the displacement is changed to 0); 
Miki is silent to the control valve spool being a two-position valve being shiftable between only an initial position and a shifted position and the actuator is an electro-mechanical actuator that is controllable by a control unit.
Stretch, s similar hydraulic system, teaches a control valve spool being a two-position valve (12, top control valve in fig 1, para 0013 discloses that the valve is two-position) being shiftable between only an initial position and a shifted position and the actuator is an electro-mechanical actuator (para 0003 discloses the actuators 18 and 20 are solenoid actuators) that is controllable by a control unit (controller disclosed in para 0003 specifies controlling a two-position valve between only a left actuated and a right actuated position, fig 1).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the spool design, actuators, and controller of Stretch in the system of Watts “so that timing of the valve spool movement from one position to the other” can be quickly controlled para 0003, Stretch.  By using electrical actuators, the spool design, and controller the timing and control of the hydraulic flow can be quickly and efficiently changed.  Furthermore, by using a controller, a desired operating parameter can be quickly and efficiently obtained automatically, without human error.
 
In reference to independent claim 17, Miki discloses a unit capable of completing the method for controlling the displacement volume of a rotational group (M is disclosed as a motor, the rotational group being the block 2, pistons 1, swash plate 4 and shaft 10) of a hydraulic piston unit (M, fig 1) comprising a control valve (100) with a shiftable control valve spool (S2) fluidly connected via a high pressure port (50) to the high pressure side of the hydraulic piston unit (thru 18, 50 is connected to the high pressure side either 13 or 14, fig 1
col. 5, lines 46-53 goes onto disclose “The high-pressure passage 50 is not only connected to the high-pressure-side outlet port 11 or 12 of the pump P through a passage 19 on the output side of a shuttle valve 18 that is interposed between the communication passages 13 and 14 but also connected to the high-pressure port 5 or the low-pressure port 6 of the valve plate 3 through the passage 19 and the communication passage 13 or 14.”), 
and a valve segment (3) with a first control port (P2) and a second control port (P1) located on the valve segment (3) at respective dead end positions of working pistons (pistons 1; fig 2 shows the ports P2 and P1 at the respective dead end positions) reciprocally moveable in cylinder bores (80) of a cylinder block (2) of the rotational group (M is disclosed as a motor, the rotational group being the block 2, pistons 1, swash plate 4 and shaft 10, fig 1, col 4 lines 26-28 disclose “This hydraulic transmission has a pump P that is driven externally through a drive shaft 10”), the method comprising: 
holding the control valve spool (S2) in its initial position (S2 is held in its initial position by the spring 9) to conduct hydraulic fluid from the high-pressure side (thru 18 to port 50) via the control valve (100) to one of the first or second control port (P2 and P1, respectively) (col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2), 
if the initial displacement volume (controlled by the angle of 4) of the rotational group is to be maintained (if the volume is to be maintained 40 is left in the position shown in fig. 3a where 72 is vented to the tanks and S2 is pushed to the right, col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2), and 
shifting the control valve spool (S2) to the shifted position by means of an actuator (40) for conducting hydraulic fluid under high-pressure via the high-pressure port (50) to the respective other control port (P1) of the first or second control port (P2 and P1, respectively), if the displacement volume of the rotational group is to be changed  (col. 6, 36-48 specifically discloses
“When the charge pressure is introduced into the operation pressure chamber 72 due to the switchover of the solenoid-controlled valve 40, as shown in FIG. 3(b), the second spool S2 moves in the valve chamber 7 against the force of the coil spring 9, whereby the first control port P1 in communication with the high-pressure passage 50 through the oil chamber 22 while the second control port P2 is opened to the tank T through the tank passage 53 leading to the open chamber 23. Consequently, the high-pressure fluid acts on the piston located at the first control port P1 (at the dead point D1) so that the pressing force of the piston causes the swash plate 4 to incline to its neutral position”
when the actuator 40 is triggered the spool S2 moves to the left as pressure is routed to 72 and the displacement is changed to 0).  
Miki is silent to the actuator being an electro-mechanical actuator, a two-position shiftable control valve spool shiftable between only an initial position and a shifted position and wherein shifting the control valve spool includes commanding the actuator via a control unit.
Stretch, s similar hydraulic system, teaches the actuator being an electro-mechanical actuator (18 and 20, fig 1), a two-position shiftable control valve (12, fig 2, para 0013) spool shiftable between only an initial position and a shifted position (controller disclosed in para 0003 specifies controlling a two-position valve between only a left actuated and a right actuated position, fig 1) and wherein shifting the control valve spool includes commanding the actuator via a control unit (para 0003 discloses a controller controlling the valve).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the spool design, actuators, and controller of Stretch in the system of Watts “so that timing of the valve spool movement from one position to the other” can be quickly controlled para 0003, Stretch.  By using electrical actuators, the spool design, and controller the timing and control of the hydraulic flow can be quickly and efficiently changed.  Furthermore, by using a controller, a desired operating parameter can be quickly and efficiently obtained automatically, without human error.

In reference to independent claim 21, Miki discloses a unit capable of completing the method for controlling the displacement volume of a rotational group (M is disclosed as a motor, the rotational group being the block 2, pistons 1, swash plate 4 and shaft 10) of a hydraulic piston unit (M, fig 1) comprising a control valve (100) with a shiftable control valve spool (S2) fluidly connected via a high pressure port (50) to the high pressure side of the hydraulic piston unit (thru 18, 50 is connected to the high pressure side either 13 or 14, fig 1
col. 5, lines 46-53 goes onto disclose “The high-pressure passage 50 is not only connected to the high-pressure-side outlet port 11 or 12 of the pump P through a passage 19 on the output side of a shuttle valve 18 that is interposed between the communication passages 13 and 14 but also connected to the high-pressure port 5 or the low-pressure port 6 of the valve plate 3 through the passage 19 and the communication passage 13 or 14.”), 
and a valve segment (3) with a first control port (P2) and a second control port (P1) located on the valve segment (3) at respective dead end positions of working pistons (pistons 1; fig 2 shows the ports P2 and P1 at the respective dead end positions) reciprocally moveable in cylinder bores (80) of a cylinder block (2) of the rotational group (M is disclosed as a motor, the rotational group being the block 2, pistons 1, swash plate 4 and shaft 10, fig 1, col 4 lines 26-28 disclose “This hydraulic transmission has a pump P that is driven externally through a drive shaft 10”), the method comprising: 
holding the control valve spool (S2) in its initial position (S2 is held in its initial position by the spring 9) to conduct hydraulic fluid from the high-pressure side (thru 18 to port 50) via the control valve (100) to one of the first or second control port (P2 and P1, respectively) (col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2), 
if the initial displacement volume (controlled by the angle of 4) of the rotational group is to be maintained (if the volume is to be maintained 40 is left in the position shown in fig. 3a where 72 is vented to the tanks and S2 is pushed to the right, col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2), and 
shifting the control valve spool (S2) to the shifted position by means of an actuator (40) for conducting hydraulic fluid under high-pressure via the high-pressure port (50) to the respective other control port (P1) of the first or second control port (P2 and P1, respectively), if the displacement volume of the rotational group is to be changed  (col. 6, 36-48 specifically discloses
“When the charge pressure is introduced into the operation pressure chamber 72 due to the switchover of the solenoid-controlled valve 40, as shown in FIG. 3(b), the second spool S2 moves in the valve chamber 7 against the force of the coil spring 9, whereby the first control port P1 in communication with the high-pressure passage 50 through the oil chamber 22 while the second control port P2 is opened to the tank T through the tank passage 53 leading to the open chamber 23. Consequently, the high-pressure fluid acts on the piston located at the first control port P1 (at the dead point D1) so that the pressing force of the piston causes the swash plate 4 to incline to its neutral position”
when the actuator 40 is triggered the spool S2 moves to the left as pressure is routed to 72 and the displacement is changed to 0).  
Miki is silent to the actuator being an electro-mechanical actuator, a two-position shiftable control valve spool shiftable between only an initial position and a shifted position and wherein shifting the control valve spool includes commanding the actuator via a control unit and operating without feedback.
Stretch, s similar hydraulic system, teaches the actuator being an electro-mechanical actuator (18 and 20, fig 1), a two-position shiftable control valve (12, fig 2, para 0013) spool shiftable between only an initial position and a shifted position (controller disclosed in para 0003 specifies controlling a two-position valve between only a left actuated and a right actuated position, fig 1) and wherein shifting the control valve spool includes commanding the actuator via a control unit (para 0003 discloses a controller controlling the valve) and operating without feedback (Stretch fails to mention any feedback nor does Stretch disclose a system that actively uses feedback).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the spool design, actuators, and controller with no feedback of Stretch in the system of Watts “so that timing of the valve spool movement from one position to the other” can be quickly controlled para 0003, Stretch.  By using electrical actuators, the spool design, and controller with no feedback the timing and control of the hydraulic flow can be quickly and efficiently changed.  Furthermore, by using a controller, a desired operating state can be quickly and efficiently reached without human error.

In reference to dependent claim 2, Miki in view of Stretch discloses the hydraulic piston unit according to claim 1, Miki further discloses a hydraulic piston unit wherein the control valve spool (S2) is held by a control valve spring (9) in the initial position (S2 is held to the right by the spring 9, col 6, lines 22-29  discloses “(a) As shown in FIG. 3(a), when the operation pressure chamber 72 of the second spool S2 is opened to the tank T through the solenoid controlled valve 40, the second spool S2 is pressed against the closed end surface 71 of the valve chamber 7 by the coil spring 9 while the first control port P1 is opened to the tank T through the closed chamber 21, longitudinal hole 31, transverse hole 32 and tank passage 53.”), 
in which hydraulic fluid under high pressure can be conducted to the first control port (P2) in order to adjust the displacement element (4) into the first end position (col. 6, lines 29-35 specifically discloses 
“the second control port P2 communicates with the high-pressure passage 50 through the oil chamber 22, so that the swash plate 4 can be held stably at the position of maximum inclination by the piston which is pushed by the high-pressure fluid acting on the second control port P2”
in its initial position the control valve spool S2 allows for fluid from 50 via the control valve 100 to flow to P2).
In reference to dependent claim 4, Miki in view of Stretch discloses the hydraulic piston unit according to claim 2, Miki further discloses a hydraulic piston unit 
wherein the hydraulic piston unit is a hydraulic piston unit (M can be seen in fig 1 as a piston unit) of the two position construction type (M is two position construction type by applicant’s definition as the displacement can be positioned between two end positions (maximum displacement, shown in fig 3a and neutral or no displacement 3b) for adjusting the displacement volume of the hydraulic axial piston unit to a maximum or minimum, col. 6, lines 15-18 disclose “The action of the motor M of the above construction for switching the position of the swash plate 4 from the position of maximum inclination to the neutral position will be described with reference to FIG. 3.”).  
In reference to dependent claim 10, Miki in view of Stretch discloses the hydraulic piston unit according to claim 2, Miki further discloses a hydraulic piston unit
further comprising a high-pressure selecting valve (18, fig 1) fluidly connected to both pressure sides (13 and 14) of the hydraulic piston unit for supplying hydraulic fluid from the high-pressure side to the high-pressure port (50) of the control valve (100; col. 6, lines 3-5 discloses “the feedback control valve 100 enables the first control passage 51 and second control passage 52 to communicate with the high-pressure passage 50”
col. 5, lines 46-53 goes onto disclose “The high-pressure passage 50 is not only connected to the high-pressure-side outlet port 11 or 12 of the pump P through a passage 19 on the output side of a shuttle valve 18 that is interposed between the communication passages 13 and 14 but also connected to the high-pressure port 5 or the low-pressure port 6 of the valve plate 3 through the passage 19 and the communication passage 13 or 14.”).  
In reference to dependent claim 14, Miki in view of Stretch discloses the hydraulic piston unit according to claim 1, Miki further discloses a hydraulic piston unit
wherein the hydraulic piston unit is a hydraulic piston unit (M can be seen in fig 1 as a piston unit) of the two position construction type (M is two position construction type by applicant’s definition as the displacement can be positioned between two end positions (maximum displacement, shown in fig 3a and neutral or no displacement 3b) for adjusting the displacement volume of the hydraulic axial piston unit to a maximum or minimum; col 6, lines 15-18 discloses “The action of the motor M of the above construction for switching the position of the swash plate 4 from the position of maximum inclination to the neutral position will be described with reference to FIG. 3”).  
In reference to dependent claim 15, Miki in view of Stretch discloses the hydraulic piston unit according to claim 1, Miki further discloses a hydraulic piston unit
further comprising a high-pressure selecting valve (18, fig 1) fluidly connected to both pressure sides (13 and 14) of the hydraulic piston unit for supplying hydraulic fluid from the high-pressure side to the high-pressure port (51) of the control valve (100).  

Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (USPN 4,918,918) in view of Stretch (USPAP 2008/0092967) further in view of Watts (USPN 5,554,007).
In reference to dependent claim 7, Miki in view of Stretch discloses the hydraulic piston unit according to claim 1, however
Miki and Stretch do not teach the actuator is configured to shift the control valve spool when a predetermined system parameter is exceeded or underrun. 
 Watts, a very similar piston unit, teaches wherein the actuator is configured to shift the control valve spool when a predetermined system parameter (in this case pressure) is exceeded or underrun (col. 4, lines 52-57 specifically discloses 
“The controller processes the pressure signal to determine when the swashplate reaches an angle at which the pressure in the passage 19 matches the desired pressure and then modifies the control signals to the electrohydraulic valves to modulate the flow rate there through to hold the swashplate at that angle”
the cite discloses using a control unit to control electrohydraulic actuators which in turn control the swashplate angle which controls displacement based on pressure). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of operation of Watts with the hydraulic piston unit of Miki in view of Stretch “to obtain a desired operating parameter” col. 2, lines 31-32; Watts.  By using the method of Watts, a desired operating parameter can be quickly and efficiently obtained automatically, without human error.
In reference to dependent claim 8, Miki in view of Stretch and Watts discloses the hydraulic piston unit according to 7, Miki further discloses a hydraulic piston unit
wherein the displacement element (4) is held in an initial position by an elastic force generated by a spring (9 holds the spool to the right which holds the displacement element to the maximum displacement, col 6, lines 22-29  discloses “(a) As shown in FIG. 3(a), when the operation pressure chamber 72 of the second spool S2 is opened to the tank T through the solenoid controlled valve 40, the second spool S2 is pressed against the closed end surface 71 of the valve chamber 7 by the coil spring 9 while the first control port P1 is opened to the tank T through the closed chamber 21, longitudinal hole 31, transverse hole 32 and tank passage 53.”).  
In reference to dependent claim 18, Miki in view of Stretch discloses the method according to claim 17, however
Miki and Stretch do not teach controlling system parameters by means of a control unit and shifting the control valve spool by commanding the actuator (40, fig 1, Miki only discloses that the actuator is “solenoid” controlled) via the control unit in case one system parameter is exceeded or underrun.  
Watts, a very similar piston unit, teaches controlling system parameters (flow) by means of a control unit and shifting the control valve spool by commanding the actuator via the control unit in case one system parameter (pressure) is exceeded or underrun (col. 4, lines 52-57 specifically discloses 
“The controller processes the pressure signal to determine when the swashplate reaches an angle at which the pressure in the passage 19 matches the desired pressure and then modifies the control signals to the electrohydraulic valves to modulate the flow rate there through to hold the swashplate at that angle”
the cite discloses using a control unit to control electrohydraulic actuators which in turn control the swashplate angle which controls displacement based on pressure). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of operation of Watts with the hydraulic piston unit of Miki in view of Stretch “to obtain a desired operating parameter” col. 2, lines 31-32; Watts.  By using a controller, a desired operating parameter can be quickly and efficiently obtained automatically, without human error.  



Response to Arguments
Applicant's arguments filed on 10/26/2021 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746